Citation Nr: 1426493	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  05-32 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) prior to August 31, 2000.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left hip disability. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip disability. 

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disability. 

5.  Entitlement to service connection for a left hip disability, to include as due to herbicide exposure. 

6.  Entitlement to service connection for a right hip disability, to include as due to herbicide exposure. 

7.  Entitlement to service connection for a right ankle disability, to include as due to herbicide exposure. 

8.  Entitlement to service connection for a right hand disability, to include as due to herbicide exposure. 

9.  Entitlement to service connection for a left hand disability, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to September 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and a March 2010 rating decision from the RO in St. Louis, Missouri.  Jurisdiction over the claims file is currently held by the St. Louis RO.  

The February 2005 rating decision on appeal awarded a total schedular rating for service-connected paranoid schizophrenia effective from August 25, 2004.  The Veteran appealed the effective date assigned the total rating and in a February 2008 decision, the Board granted an earlier effective date of August 31, 2000.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).   In an April 2010 Memorandum Decision, the Court set aside the February 2008 Board decision and remanded the case back to the Board for consideration of whether a TDIU was warranted for the period between February 2000 and August 2000.  

The appeal returned to the Board and in a May 2011 decision, the Board again assigned an earlier effective date of August 31, 2000 for the award of a 100 percent schedular rating for service-connected paranoid schizophrenia.  The Board also determined that entitlement to TDIU was not warranted prior to August 31, 2000.  The Veteran appealed the denial of TDIU benefits prior to August 31, 2000 to the Court, and in a December 2012 Memorandum Decision, the Court set aside the Board's decision with respect to the denial of TDIU.  The case was again remanded and is back before the Board to allow for a more thorough statement of reasons of bases regarding the finding that a claim for TDIU was not pending and unadjudicated prior to February 2001.  

The March 2010 rating decision on appeal adjudicated the issues of service connection for disabilities of the bilateral hips, right ankle, and bilateral hands.  The RO decided the claim for service connection for a right ankle as a claim to reopen a previously denied claim and the claims file establishes that final decisions were also previously issued regarding the claims for the bilateral hips.  Thus, the Board must first determine whether new and material evidence has been received to reopen the claims for service connection for the bilateral hips and right ankle before proceeding with a de novo review of the claims.  

The Board notes that the Veteran is currently represented by a private attorney in this case.  A VA Form 21-22a (Appointment of Individual as Claimant's Representative) was received by VA in May 2010 appointing the attorney as the Veteran's representative without limitation.  However, in July 2011 and September 2012 statements, the Veteran indicated that he was not satisfied with the representation provided by his private attorney and wanted revoke the power of attorney.  Despite these requests, the attorney continued to act as the Veteran's representative and was recognized by the Court at the time of the December 2012 Memorandum Decision as the representative of record.  The Veteran also stated in a February 2014 letter to VA that he had "an attorney in Washington that handles my claims before the VA."  The letter went on to identify the previously appointed attorney as the Veteran's current representative.  The Board therefore finds that the Veteran is currently represented by the attorney identified on the second page of this decision.  

The Veteran's May 2011 substantive appeal included a request for a hearing before the Board at its Central Office in Washington, D.C.  The hearing was scheduled for April 1, 2014 and notice was provided to the Veteran in a February 2014 letter.  In March 2014, the Veteran's representative withdrew the request for a Board hearing and the Board will therefore proceed with a decision in this case.  


FINDINGS OF FACT

1.  The Veteran is service-connected for paranoid schizophrenia, rated as 100 percent disabling from August 31, 2000, and right epididymitis, rated as 10 percent disabling from October 5, 1993.  He is therefore in receipt of a combined total evaluation for compensation from August 31, 2000.  

2.  There was no pending unadjudicated claim for TDIU prior to February 7, 2001; it is not factually ascertainably that the Veteran's service-connected paranoid schizophrenia increased in severity between February 7, 2000 and August 31, 2000.  

3.  The claims for service connection for disabilities of the right and left hips and right ankle were initially denied by the RO in an unappealed April 1996 rating decision.  The Veteran attempted to reopen the claims and was most recently denied in an unappealed December 2007 rating decision.

4.  The evidence received since the December 2007 rating decision relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.

5.  A chronic left hip disability, currently diagnosed as osteoarthritis status post total left hip arthroplasty, was not present in service or until years thereafter and is not etiologically related to any incident of active military service to include exposure to herbicides.

6.  A chronic right hip disability, currently diagnosed as osteoarthritis, was not present in service or until years thereafter and is not etiologically related to any incident of active military service to include exposure to herbicides.

7.  A chronic right ankle disability, currently diagnosed as degenerative joint disease and edema, was not present in service or until years thereafter and is not etiologically related to any incident of active military service to include exposure to herbicides.

8.  A chronic right hand disability, currently diagnosed as arthralgia, was not present in service or until years thereafter and is not etiologically related to any incident of active military service to include exposure to herbicides.

9.  A chronic left hand disability, currently diagnosed as Boutonniere's deformity, was not present in service or until years thereafter and is not etiologically related to any incident of active military service to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  Entitlement to TDIU is not warranted prior to August 31, 2000.  38 U.S.C.A. § 501(a), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155 (2013).

2.  New and material evidence has been received and the claim for service connection for a right hip disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  New and material evidence has been received and the claim for service connection for a left hip disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  New and material evidence has been received and the claim for service connection for a right ankle disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  A chronic left hip disability was not incurred in or aggravated by active duty service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

6.  A chronic right hip disability was not incurred in or aggravated by active duty service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

7.  A chronic right ankle disability was not incurred in or aggravated by active duty service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

8.  A chronic right hand disability was not incurred in or aggravated by active duty service nor may it be presumed to have been incurred therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

9.  A chronic left hand disability was not incurred in or aggravated by active duty service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309. 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU Claim

Due to the complexity of the TDIU claim currently on appeal, the Board finds that a brief recitation of the procedural history of the case is necessary.  The Veteran is service-connected for paranoid schizophrenia and is currently in receipt of a total schedular rating for this disability from August 31, 2000.  The February 2005 rating decision on appeal awarded a 100 percent rating for schizophrenia and assigned an initial effective date of August 25, 2004.  The Veteran appealed the assigned effective date and in a February 2008 decision, the Board granted an earlier effective date for the total rating of August 31, 2000.  The February 2008 Board decision did not include consideration of whether a TDIU was warranted prior to the assignment of a total schedular rating for schizophrenia.  

The Veteran appealed the Board's decision to the Court, and in April 2010, the Court issued a Memorandum Decision vacating and remanding the February 2008 Board decision.  The Court noted that the record contained evidence the Veteran was unemployable as a result of his service-connected schizophrenia and ordered the Board to consider whether a TDIU was warranted for the period between February and August 2000.  

The appeal returned to the Board and in a May 2011 decision, the Board found that entitlement to TDIU was not warranted during the period prior to August 31, 2000.  The Board determined that there was no unadjudicated claim for TDIU pending prior to February 2001 and it was not factually ascertainable that the Veteran's paranoid schizophrenia increased in severity during the period prior to February 11, 2000 and August 31, 2000.  The Board found that a claim for entitlement to TDIU was raised during an October 1997 VA examination, but was deemed to have been denied in a December 1998 Board decision under the implicit denial rule.  "The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly adjudicate the claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  
The Veteran appealed the May 2011 Board decision and it was vacated and remanded by the Court in a December 2012 Memorandum Decision.  The Court found that the Board had frustrated judicial review by failing to discuss why the implicit denial of the Veteran's claim for TDIU in the December 1998 Board decision did not violate due process and the Veteran's right to one review by the Secretary under 38 U.S.C.A. § 7104(a) ("All questions in a matter which...is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."); see also Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003) (rejecting a newly amended regulation that permitted the Board to consider evidence in the first instance, reasoning that such a regulation would deprive an appellant of his her "one review on appeal to the Secretary").  

The case has returned to the Board to provide additional reasons and bases regarding its finding that the December 1998 Board decision included an implicit denial of a pending claim for TDIU.  The Board again finds that entitlement to TDIU is not warranted during the period prior to August 31, 2000.  Additionally, the Board finds that a TDIU claim was initially and implicitly denied by the RO in a May 1998 rating decision and the Board's implicit denial of the same claim in a December 1998 decision does not violate the Veteran's right to one review by the Secretary or his due process rights.  

To determine whether TDIU is warranted prior to August 31, 2000, the Board must first determine whether the record demonstrates that a claim for TDIU was filed and pending during this period.  The record clearly does not contain a formal claim from the Veteran seeking TDIU prior to August 31, 2000; however, there are circumstances when an informal claim for TDIU may be inferred.  

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Thus, an allegation of unemployability and/or the submission of evidence indicating that the Veteran cannot work received in connection with a claim for an increased rating is sufficient to raise a claim for TDIU.  Id; see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation).

The Veteran argues that a claim for a TDIU was reasonably raised at the time of a December 1998 rating decision (with notice of the decision provided in January 1999).  In fact, the Board finds that under Roberson, a claim for TDIU was reasonably raised by the record in a substantive appeal received by VA on July 13, 1994 perfecting the appeal for an increased rating for paranoid schizophrenia.  The Veteran reported in a statement accompanying the substantive appeal that he had lost every job he ever had as a result of psychiatric symptoms associated with service-connected schizophrenia.  As the July 1994 statement was provided in the context of a pending claim for an increased rating for schizophrenia, the Veteran had already made a claim for the highest rating possible.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that in a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).  The July 1994 statement also indicated that the Veteran was unable to work due to service-connected psychiatric symptoms.  Thus, the Roberson requirements are met and the July 1994 substantive appeal includes an informal claim for TDIU.

The Board must now determine whether the July 1994 claim for TDIU was still pending prior to August 31, 2000, i.e. whether the record contains a final adjudication of the claim prior to that date.  A reasonably raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed.Cir. 2006) and Myers v. Principi, 16 Vet. App. 228, 229 (2002); 38 C.F.R. § 3.160(c) (2013). 

In a May 1998 rating decision, the RO denied increased ratings for paranoid schizophrenia and epididymitis, rated at that time as 30 percent and 10 percent disabling, respectively.  In May 1998, the claim for an increased rating for schizophrenia was already on appeal originating from a January 1994 rating decision.  The May 1998 rating decision was issued following an August 1997 Board decision remanding the claim for additional development.  The Board finds that the May 1998 rating decision is deemed to have denied the Veteran's July 1994 claim for TDIU.  Although the RO did not specifically address the pending claim for TDIU in the May 1998 rating decision, the decision clearly awarded less than a 100 percent disability rating for the Veteran's paranoid schizophrenia and epididymitis, his only service-connected disabilities.  

Thus, the Board finds that the RO's May 1998 rating decision is deemed to have included an adjudication and denial of the claim for entitlement to TDIU in accordance with the Federal Circuit's decision in Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006) (if the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims, but fails to specifically address the other claim, the second claim is deemed denied) and the Court's decision in Ingram v. Nicholson, 21 Vet. App. 232, 248 (2007) (where the RO assigns less than 100 percent for the service-connected disability upon which a TDIU claim is predicated, a claimant is understood to have "received general notice of the denial of [his] TDIU claim[].").  

As the claim for TDIU is considered part of the Veteran's claim for increased compensation for paranoid schizophrenia under Rice, the RO's May 1998 implicit denial of the TDIU claim does not constitute a final adjudication.  Rather, the May 1998 rating decision is the initial adjudication of the claim for TDIU by the RO.  After the May 1998 rating decision, the claim for TDIU came to the Board along with the claim for an increased rating for schizophrenia.  The claim for TDIU was then implicitly and finally denied by the Board in its December 1998 rating decision. 

The December 1998 Board decision acts as an implicit and final denial of the July 1994 claim for TDIU under the same reasoning outlined above.  In its December 1998 decision, the Board granted an increased 50 percent rating for paranoid schizophrenia-clearly less than a total 100 percent rating.  In Ingram, the Court held that it was reasonable for an appellant who receives a disability rating that is less than 100 percent to have received notice regarding how his disability has been rated and to have received notice and that he has the opportunity to appeal.  Ingram at 248 ("Even if [the claimant] does not have a clear understanding of TDIU, he does have a clear statement of which disability is being rated and the fact that the Secretary has declared it to be less than 100 percent disabling").  The Board also notes that the Veteran has never alleged he is unemployable due to service-connected epididymitis; his statements regarding unemployability have consistently pertained to symptoms associated with service-connected schizophrenia or the nonservice-connected residuals of a VA cystoscopy.  Therefore, the assignment of a less than total rating for the Veteran's paranoid schizophrenia in the December 1998 Board decision constituted a recognition of the substance of the claim for TDIU in such a way as the Veteran could deduce it had been adjudicated.  

The Veteran's representative contends in an October 2013 statement that the May 1998 rating decision and December 1998 Board decision do not include implicit denials of the claim for TDIU.  With respect to the May 1998 rating decision, the representative argues that the May 1998 rating decision only considered whether an increased rating of 50 percent (one level higher than the 30 percent evaluation in place at the time) was warranted and therefore did not provide notice to the Veteran that a claim for TDIU had been denied.  The Board disagrees.  While the May 1998 rating decision listed the specific criteria pertaining to a 50 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9203 (1997), the analysis portion of the rating decision also included discussion of the medical and lay evidence of record with specific reference to the Veteran's reports of homicidal thoughts, auditory hallucinations, and other symptoms associated with ratings higher than 50 percent.  It is therefore clear that the RO considered whether a rating in excess of 50 percent was warranted in the May 1998 rating decision.  Furthermore, as stated above, the Court has held that with the assignment of a less than 100 percent for the service-connected disability upon which a TDIU claim is predicated (in this case, service-connected paranoid schizophrenia), a claimant is understood to have received notice that the claim for TDIU was denied.  Ingram at 248.  Hence, the May 1998 rating decision implicitly denied the claim for TDIU.

With respect to the December 1998 Board decision, the Veteran's representative contends that the Board can never implicitly deny a claim as doing so would violate 38 U.S.C.A. § 7104 (d) ("Each decision of the Board shall include a written statement of the Board's findings and conclusions, and the reasons or bases...on all material issues of fact or law presented on the record").  The Court and the Federal Circuit have both held that the implicit denial doctrine applies when the adjudication is a Board decision.  Jones v. Shinseki, 619 F.3d 1368, 1372 (Fed. Cir. 2010); Cogburn v. Shinseki, 24 Vet. App. 205, 212 (2010).  The December 1998 Board decision is therefore capable of implicitly denying a claim for TDIU.  

Next, the representative argues that the Board's December 1998 decision did not deny the claim for TDIU as it failed in its application of the four-prong test for the implicit denial rule set out by the Court in Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  In Cogburn, the Court identified four factors that are for consideration when applying the implicit denial doctrine: (1) relatedness of the claims; (2) the specificity of the adjudication; (3) the timing of the claims; and (4) whether the claimant is represented.  Id at 215.

Turning to the first factor, whether the claims before the Board in December 1998 were "identical or related," the Board finds that the claim for TDIU was clearly and obviously related to the claim for an increased rating for paranoid schizophrenia.  Id.  In fact, under Rice, the claim for TDIU is not considered a separate claim at all; rather it is part of the underlying claim for increased compensation.  Rice at 453-54.  The Veteran's representative contends that the claim for TDIU and the increased rating claim are not related, as the regulations provide a distinction between the criteria used to determine each benefit ("individual unemployability" for TDIU versus "total occupational impairment" for rating psychiatric disorders).  In reality, however, the Court and Federal Circuit have made clear that the TDIU claim in this specific case is part and parcel of the claim for an increased rating for schizophrenia.  The two claims are therefore closely related and the first prong of the Cogburn test is satisfied.

The second factor for consideration is the specificity of the Board's December 1998 adjudication.  In other words, the Board must determine whether a reasonable person could infer that the pending claim for TDIU was denied by the Board in the December 1998 decision.  After review of the record, the Board finds that a reasonable person would infer that a claim for TDIU was implicitly denied in the December 1998 decision based on the evidence reviewed by the Board, the Board's specific findings regarding the appropriate disability rating for schizophrenia, and the Veteran's arguments that his schizophrenia was the cause of his inability to work. 

The Board's December 1998 decision included a full recitation of the evidence of record, including the Veteran's employment history, and discussion of the contents of numerous VA examinations dating from February 1971.  The Board specifically found that the Veteran was employed on an intermittent basis throughout the claims period and his occupational impairment due to schizophrenia most nearly approximated reduced reliability and productivity.  While there was clearly some impairment to the Veteran's employability, the Board concluded that the service-connected schizophrenia did not manifest severe occupational impairment and an increased rating of 50 percent, but not higher, was assigned.  These determinations were all based on review of the medical and lay evidence that was pertinent not just to the claim for an increased rating, but was also pertinent to determining whether the Veteran was unemployable due to service-connected schizophrenia.  The Federal Circuit has determined that the implicit denial doctrine applies in such cases when VA demonstrates it has considered evidence pertinent to both the explicitly adjudicated claim and the implicitly denied claim.  See Adams v. Shinseki, 568 F.3d 963-65 (2009) and Munro v. Shinseki 616 F.3d 1293, 1299 (2010).  

The Veteran's representative argues that the Board's December 1998 decision does not demonstrate the required level of specificity to satisfy the second Cogburn prong as it does not discuss the effect of the Veteran's other service-connected condition, epididymitis, on his employability.  The representative specifically points to the October 1997 VA examination where the Veteran reported that he experienced pain from his testicular condition when he was employed as a truck driver.  Although the Veteran did complain of testicular pain associated with driving, his other statements provided during the October 1997 VA examination overwhelmingly associate his lack of employment to psychiatric symptoms.  The Veteran complained of uncontrollable episodes of anger occurring multiple times a day, memory loss, depression, hallucinations, and homicidal thoughts.  He also specifically attributed the loss of his most recent job to problems with his supervisor.  The Veteran stated that his main difficulty was "finding and holding a job" due to "problems with the managers...[a]uthority is the thing."  The October 1997 VA examination report therefore makes clear that the Veteran associated his employment problems with service-connected schizophrenia, not epididymitis.  

Furthermore, the Veteran's statements prior to the December 1998 Board decision never included an allegation that his service-connected epididymitis resulted in unemployability; the Veteran's focus was always the effect of his schizophrenia on his ability to remain employed.  Therefore, the lack of discussion regarding service-connected epididymitis does not alter the fact that a reasonable person would infer the December 1998 Board decision included a denial of a pending TDIU claim, especially in light of the Board's specific finding that a 50 percent rating, but not higher, was appropriate for schizophrenia.  In Ingram, the Court stated that "[i]t is reasonable to say that an appellant who receives a disability rating that is less than 100% has notice of how his conditions have been rated and has the opportunity to appeal...Even if he does not have a clear understanding of TDIU, he does have a clear statement of which disability is being rated and the fact that the Secretary has declared it to be less than 100% disabling.  Hence, an appellant's ignorance of a particular reason for the denial of a total disability rating does not preclude him from understanding that an appealable decision has been made concerning his claims."  Ingram at 248.  The Board therefore finds that a reasonable person would infer the December 1998 Board decision denied the TDIU claim associated with the increased claim for paranoid schizophrenia.

The third factor identified by Cogburn is the timing of the explicitly and implicitly denied claims.  As noted above, the Board has determined that an informal claim for TDIU was raised by the Veteran's July 1994 substantive appeal addressing the denial of an increased rating for paranoid schizophrenia.  The claim for an increased rating was itself filed in August 1993; thus, the claim for TDIU under Roberson and Rice was raised less than a year after receipt of the original increased rating claim.  The timing of the two claims is therefore quite close and a reasonable person would infer that a final decision on the underlying increased rating claim also included an adjudication of the accompanying TDIU claim.  

The final factor the Board must consider is whether the claimant was represented at the time of the December 1998 Board decision.  In Cogburn, the claimant was represented by organizational aides prior to his appeal to the Court and the Court observed that such representation could have affected his appeal or the prior adjudications of his claims.  Cogburn at 217.  The Court in Cogburn also took specific notice of the Board's duty to sympathetically construe a veteran's claim, but that representation might be a factor in determining the degree to which a veteran's pleading is liberally construed.  Id.

At the time of the December 1998 Board decision, the Veteran was represented by the Veterans of Foreign Wars of the United States (VFW).  The Court in Cogburn cited Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009) stating that representation by a veterans organization is not equivalent to representation by a licensed attorney.  While veterans service organizations provide invaluable assistance to claimants, they are not generally trained or licensed in the practice of law.  Id.  The Court further noted that whether the Veteran is represented by an attorney plays a role in determining the degree to which a pleading will be liberally construed in implicit denial doctrine analysis, and that whether a claimant is represented is particularly relevant to what disability was initially claimed and how any decision based on the implicit denial doctrine is interpreted.  Id.

Review of the record and VA's actions in response to the Veteran's original August 1993 claim for an increased rating suggests that all his claims and pleadings were liberally construed throughout the applicable claims period.   The Veteran's August 1993 claim for an increased rating requested increased compensation for the service-connected psychiatric condition on the basis that its manifestations, including symptoms and impairment, had increased in severity.  The Veteran provided examples of the specific impact of his schizophrenia in a statement accompanying the July 1994 substantive appeal with references to depression, disorderly thoughts, memory impairment, and his inability to keep a job as a result of such symptoms.  His representative, the VFW, also provided argument in support of the claim in a July 1997 informal hearing presentation with a request that the Veteran be afforded a new VA examination to determine the impact of his psychiatric disorder on his daily activities.  A VA examination was provided in October 1997, which specifically addressed the Veteran's employment history and the effect of his schizophrenia symptoms on his ability to work.  Furthermore, the May 1998 rating decision continuing a 30 percent evaluation for the service-connected paranoid schizophrenia also noted the Veteran's intermittent employment, his difficulty interacting with management, and found that the evidence demonstrated moderate occupational impairment due to psychiatric problems.  The Board's December 1998 decision included an even more in-depth discussion of the Veteran's employment history and the lay and medical evidence pertaining to occupational impairment.  

The Board finds that VA has liberally interpreted the Veteran's claims for an increased rating and TDIU throughout the entire claims period, to include a liberal reading of all claims and pleadings by the Veteran as addressed in the December 1998 Board decision.  There is no indication that the Veteran has been prejudiced by the lack of legal representation prior to the appointment of his attorney in May 2010.

Regarding the effect of attorney representation on how any decision has been interpreted, "the standard to be applied when analyzing the specificity of an adjudication in an implicit denial doctrine analysis is that of a reasonable person." Cogburn at 216.  As discussed above, the Board has applied the "reasonable person" standard in concluding that the Veteran was put on notice that the Board's December 1998 decision included an adjudication of the pending claim for TDIU.  The Board has not applied any standard requiring legal expertise and has not assumed any legal representation prior to May 2010.  The record therefore shows that VA (including the Board in its December 1998 decision) liberally construed the Veteran's claims and pleadings, the Board utilized the reasonable person standard in applying the implicit denial doctrine, and the Veteran was accordingly not prejudiced by a lack of legal representation at any point relevant to the instant case.  

As such, the July 1994 claim for TDIU is deemed to have been implicitly denied in the December 1998 Board decision which granted a 50 percent disability rating for the Veteran's paranoid schizophrenia, but denied a rating in excess of 50 percent.  
The Board also finds that the implicit denial of the claim for TDIU in the Board's December 1998 decision did not violate the Veteran's due process rights, to include his right to one review by the Secretary under 38 U.S.C.A. § 7104(a).  As discussed above, the claim for TDIU was initially denied by the RO in a May 1998 rating decision which continued the then assigned 30 percent rating for paranoid schizophrenia.  Thus, the RO implicitly considered the claim for TDIU prior to the Board's December 1998 determination and the Board's December 1998 implicit denial of TDIU did not violate the Veteran's due process rights.  The December 1998 implicit denial of TDIU also constitutes a final adjudication of the July 1994 claim for TDIU.  

The Board must now determine whether another claim for TDIU was filed by the Veteran subsequent to the Board's December 1998 decision but prior to August 31, 2000.  After review of the record, the Board finds that after the Board's December 1998 decision, a claim for TDIU was not raised until February 7, 2001.  At that time, VA received a packet of information from the Veteran consisting of private and VA medical records and records from the Social Security Association (SSA) in connection with the award of benefits in 1998, including an October 1998 SSA psychiatric examination report.  The RO responded with an August 2001 letter describing VA's duties to notify and assist the Veteran in developing evidence to substantiate his claim for an increased rating for service-connected schizophrenia.  The Veteran clearly did not file a formal claim for TDIU during the period between the Board's December 1998 decision and February 7, 2001 and there is no indication that the RO identified a claim for an increased rating for schizophrenia during this period.

Moreover, prior to February 7, 2001, the Veteran did not articulate either an implicit or explicit intent to seek an increased evaluation for his service-connected schizophrenia.  The communications received from the Veteran during this period primarily relate to a claim for compensation under 38 U.S.C.A. § 1151 for additional disability incurred as a result of a cystoscopy performed at the Hines VA Medical Center (VAMC) in March 1998.  In a statement received in January 1999, the Veteran alleged that he was unable to work due to residuals from the cystoscopy, including back and testicle pain and painful and bloody urination.  However, the claim for compensation under 38 U.S.C.A. § 1151 was denied in a March 1999 rating decision and explicitly and finally denied by the Board in a May 2000 decision.  Thus, the Veteran's statement regarding his inability to work due to residuals of a VA surgical procedure does not constitute a claim for TDIU that was pending prior to August 31, 2000.

As the Veteran did not request a determination on entitlement to increased evaluation for schizophrenia, did not evidence a belief in entitlement to an increased rating for schizophrenia, and did not communicate an intent to apply for an increased evaluation for schizophrenia, an informal claim for a TDIU was not reasonably raised by the record prior to February 7, 2001.  See 38 C.F.R. §§ 3.1(p), 3.151, 3.155 (2013).  Without an underlying claim for the highest rating possible for a medical disability (i.e. an increased rating claim), an informal claim for TDIU cannot arise.  See Roberson, supra.  Thus, while the Veteran reported receiving benefits from the SSA due to back, urinary, and psychiatric problems in a January 1999 statement and during a November 2000 hearing before the Board, such statements cannot serve as an informal claim for TDIU without a pending claim for an increased rating.  The preponderance of the evidence is therefore against a finding that the Veteran submitted an informal or formal claim for a TDIU or that a TDIU was reasonably raised by the record after the December 1998 Board decision and prior to February 7, 2001. 

The Board must now consider whether it is factually ascertainable that an increase in the Veteran's schizophrenia occurred during the period between February 7, 2000, and August 31, 2000, such that he was unemployable due solely to service-connected schizophrenia.  
A TDIU rating is based solely on the level of disability due to service-connected disabilities.  It may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2013).  Prior to August 31, 2000, the Veteran was service-connected for paranoid schizophrenia rated as 50 percent disabling and right epididymitis rated as 10 percent disabling.  His combined evaluation for compensation was 60 percent and he was ineligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled, even if they do not meet the schedular criteria for TDIU.  38 C.F.R. § 4.16(b).  The Board is required to submit all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) to the Director of Compensation and Pension Service (Director) for extraschedular consideration.  Id.  If a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In this case, it is not factually ascertainable that there was an increase in the Veteran's service-connected schizophrenia such that he was unemployable due solely to service-connected schizophrenia in the year prior to February 7, 2001, and before August 31, 2000.  Referral of the case to the Director is therefore not necessary.

The record contains some evidence that the Veteran was unemployable due to psychiatric conditions before the period dating from February 7, 2000 to August 31, 2000.  In February 2001, the Veteran submitted copies of a November 1998 SSA disability determination listing depression and posttraumatic stress disorder (PTSD) as the conditions that formed the bases for an award of disability compensation.  Although the Veteran is not service-connected for PTSD, depression and other symptoms associated with PTSD by the SSA are overwhelmingly similar to those attributed to the service-connected schizophrenia.  The Board will therefore accept the SSA records as evidence that the Veteran was disabled due to due to symptoms of service-connected schizophrenia.   However, the SSA records are dated no later than 1998 and they cannot support a finding that it is factually ascertainable an increase in schizophrenia occurred between February 7, 2000, and August 31, 2000 such that the Veteran was unemployable due solely to service-connected schizophrenia.  In fact, the record does not contain any medical or lay evidence addressing the level of occupational impairment and/or symptoms associated with schizophrenia during the applicable period.  

As no claim for TDIU was reasonably raised after December 1998 and prior to February 7, 2001, and it was not factually ascertainable that an increase in the Veteran's service-connected schizophrenia occurred such that he was unemployable due solely to service-connected schizophrenia between February 7, 2000, and August 31, 2000, the Board is not required to refer the claim to the Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b). 

As a final matter, the Board will address the Veteran's contentions regarding an earlier effective date for the award of an increased rating for paranoid schizophrenia.  In a May 2005 statement, the Veteran reported that he has sought an earlier effective date for a number of years and that each time he was denied an earlier effective date, he filed an appeal.  A claimant has the right to appeal the disallowance of an earlier effective date to the Board.  See, e.g., 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2013).  However, if the claimant initiates a timely appeal and the appeal is later withdrawn, the disallowance becomes final.  See 38 C.F.R. § 20.204.  In this case, the Veteran's request for an effective date earlier than August 25, 1993 for the award of an increased 50 percent rating for paranoid schizophrenia as assigned in the December 1998 rating decision was properly withdrawn by an August 25, 2004 statement.  Therefore, the effective date assigned in the December 1998 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998). 

In conclusion, the Board finds that TDIU is not warranted for the period prior to August 31, 2000.  A claim for TDIU was not pending prior to that date as an earlier claim for TDIU received in July 1994 was implicitly denied by the Board in a December 1998 decision.  Additionally, the evidence does not establish that a TDIU claim or claim for an increased rating for service-connected paranoid schizophrenia was received prior to February 7, 2001.  It is also not factually ascertainable that an increase in the Veteran's schizophrenia occurred or that the Veteran became unemployable due to schizophrenia during the period dating from February 7, 2000 to August 31, 2000.  Therefore, the claim for TDIU prior to August 31, 2000 must be denied.


Claims to Reopen

The Veteran's claims for entitlement to service connection for bilateral hip and right ankle disabilities were initially denied in an April 1996 rating decision.  At that time, the claim was characterized as entitlement to service connection for pains in the back, thighs, knees, legs, ankles, and feet as a result of exposure to herbicides.   The analysis portion of the rating decision also included a discussion of the Veteran's hips.  The RO found that a disability manifested by pain in the claimed joints (to include fibromyositis and arthritis) was not present during service or within one year of service and was not associated with exposure to herbicides in the Republic of Vietnam.  The Veteran did not appeal the April 1996 denial of the claims and the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran attempted to reopen his claims and was most recently denied in a December 2007 rating decision.  The evidence received since the December 2007 rating decision includes a June 2007 report of a rheumatology consultation at the St. Louis VAMC.  During the consultation, the Veteran reported experiencing arthritis in the hand, hips, and ankles since 1970.  He served on active duty until September 1970, and the Board interprets his June 2007 statement as reporting a continuity of symptoms of arthritis in the claimed joints since active duty.   The reports of a continuity of symptoms are new as they were not previously considered and are material as they relate to a previously unestablished fact in the claims-the presence of a nexus between the claimed disabilities and active duty service.  Additionally, the Veteran's statements are presumed credible for the purposes of determining whether they are new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Veteran's statements also raise a reasonable possibility of substantiating the claims as arthritis is a chronic disability under 38 C.F.R. § 3.309(a) and service connection is possible with evidence of a continuity of symptoms under 38 C.F.R. § 3.303(b).   Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As new and material evidence has been received, reopening of the claims for entitlement to service connection for disabilities of the right hip, left hip, and right ankle is granted.  


Service Connection and Reopened Claims

The Veteran contends that service connection is warranted for disabilities of the bilateral hips, right ankle, and bilateral hands as they were incurred due to herbicide exposure during active duty service in the Republic of Vietnam.  He also stated in the April 2010 notice of disagreement (NOD) that he believed his joint problems were due to bone deterioration caused by a single disease process. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 
When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence establishes the presence of current disabilities.  Radiographic reports from VA and private medical facilities dated throughout the claims period document the presence of osteoarthritis of the bilateral hips.  The Veteran's left hip arthritis necessitated a total left hip arthroplasty on June 25, 2008.  In May 2009, a private bone scintigraphy indicated mild activity in the right ankle compatible with degenerative joint disease.   With respect to the Veteran's hands, a rheumatologist at the St. Louis VAMC diagnosed mild Boutonniere deformity of the left three ulnar digits (i.e. the middle, ring, and little fingers) in June 2007.  An addendum to the June 2007 rheumatology consultation report included a finding of arthralgias of multiple joint, including the Veteran's right hand.  The Veteran has also reported experiencing bilateral numbness of the hands.  The Board therefore finds that the first element of service connection-current disabilities-are demonstrated.  

The Board also finds that none of the Veteran's current disabilities pre-existed his entrance into military service.  The March 1968 pre-induction examination report includes a notation of decreased flexion of the left index finger, but the record only demonstrates a current deformity of the left middle, ring, and little fingers.  The Veteran was diagnosed with a deformity of the first two fingers of his left hand during a July 1994 VA examination, but there are no medical findings or lay complaints involving these fingers since receipt of the Veteran's current claim for service connection in January 2007.  Therefore, the Veteran's claim for a left hand disability does not include a left index finger condition.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability).  Thus, the Board need not consider whether a pre-existing left index finger was aggravated during service.  See 38 U.S.C.A. § 1111.   

An in-service injury is demonstrated by the record, though no physical injuries are alleged or documented during service.  The Veteran contends that his current conditions are the result of Agent Orange exposure while serving in Vietnam.  Service personnel records confirm the Veteran's presence in Vietnam during active duty service and his exposure to herbicides is therefore presumed.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97. An in-service injury is therefore established.

VA regulations provide for a presumption of service connection for certain disabilities associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309.  Arthritis and joint arthralgias are not subject to presumptive service connection based on exposure to herbicides; however, the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, while service connection on a presumptive basis is not possible for the Veteran's claimed disabilities due to herbicide exposure, the Board will determine whether service connection is warranted as directly due to active duty service and exposure to herbicides.  

Regarding the third element of service connection, a nexus between the Veteran's current disabilities and the in-service injury, the Board notes that service and post-service records do not indicate such a relationship.  No chronic conditions were identified during service and service records are entirely negative for any complaints or injuries pertaining to the disabilities on appeal.  The Veteran's upper and lower extremities were normal upon examination for separation in July 1970.  Additionally, arthritis was not identified in any of the claimed joints until May 1994 when the Veteran was diagnosed with possible osteoarthritis of the left hip at the Westside VAMC, more than 20 years after his discharge from active duty.  Service connection is therefore not possible for the Veteran's arthritis of the hips, right ankle, and left hand as a chronic disease subject to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309 (certain chronic diseases are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service).  The absence of any clinical evidence for decades after service also weighs the evidence against a finding that arthritis was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, post-service treatment records do not contain any competent medical evidence in support of the claims.  None of the Veteran's treating physicians have identified a link between his hip, ankle, and hand disabilities and any incident of active duty service, to include exposure to herbicides.  

On several occasions, the Veteran reported experiencing symptoms associated with the disabilities on appeal dating from his separation from active duty.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a) and service connection under 38 C.F.R. § 3.303(b) is for consideration.  While arthralgia is not a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether the Veteran's statements regarding his right hand condition support the claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).

Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In this case, the Board finds that the Veteran's reports of a continuity of symptoms since service are not credible in light of the contents of the service and post-service treatment records and inconsistencies in the Veteran's own statements.

During a June 2007 VAMC rheumatology consultation, the Veteran reported a history of arthritis affecting his hands, hips, and ankles since 1970.  This statement implies a continuity of symptoms (such as joint pain) since his separation from service in September 1970.  However, on many other occasions the Veteran has alleged a post-service etiology for the disabilities on appeal.  Treatment records from the Westside VAMC document treatment for a gunshot wound to the Veteran's left leg in December 1987; the bullet has remained lodged in his left pelvis since that time.  Follow-up treatment records from 1988 include the Veteran's statements dating the onset of left hip pain from the gunshot wound.  Similarly, during an October 1998 physical examination conducted in conjunction with a claim for compensation from the SSA, the Veteran attributed his left hip pain to a March 1998 cystoscopy.  He has never reported a history of herbicide exposure to any of his treating physicians, and his statement in June 2007 reporting the onset of arthritis in 1970 is the only time treatment records include statements dating the start of symptoms prior to 1987.  

The record also contains correspondence from the Veteran containing statements that contradict his reports of a continuity of symptomatology.  In October 2007, the Veteran wrote to VA that he had never filed an earlier claim for service connection and did not have his current ailments in 1994.  His April 2010 NOD also noted that service records were negative for evidence of the disabilities on appeal as the deterioration of his bones did not take place until a long time after his discharge from active duty.  Thus, treatment records and the Veteran's own statements are at odds with his more recent contentions regarding continuous symptoms since service.  The Board finds that the Veteran's reports of continuous symptoms since service are not credible and do not support the claims under 38 C.F.R. § 3.303(a) and (d) and do not establish service connection under 38 C.F.R. § 3.303(b).  

The Board has also considered the Veteran's statements linking his disabilities to herbicide exposure during service and to a single disease process.  As a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Additionally, rheumatologists from the St. Louis VAMC in June 2007 determined that the Veteran did not have rheumatoid or inflammatory arthritis in June 2007; these findings from medical professionals are far more probative regarding the presence of a single disease process than the Veteran's own lay statements.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disabilities was many years after his separation from active duty service.  In addition, the weight of the competent evidence is clearly against the claims.  The Board has considered the Veteran's reported continuity of symptomatology, but finds that this history is not credible.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disabilities and active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA has substantially satisfied the duties to notify and assist with respect to the claims to reopen the previously denied claims for service connection.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claims.  

Regarding the claim for entitlement to TDIU prior to August 31, 2000, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in September 2004 and May 2005 letters.  The Veteran also received appropriate notice with respect to his claims for service connection in October 2007 and December 2009 letters.  These letters included notice regarding the disability-rating and effective-date elements of the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the SSA.  Although the Veteran was not provided a VA examination or medical opinion in response to his claims for service connection, the Board finds that VA examinations and/or medical opinions are not required by the duty to assist.  As discussed above, the record does not contain competent evidence that the claimed disabilities may be associated with an event or injury during active duty service, to include the Veteran's exposure to herbicides.  Although the Veteran has reported a continuity of symptoms since service, the Board finds that these reports are not credible and the Veteran is not competent to render an opinion addressing medical etiology.  See Barr, supra.  Thus, the duty to assist does not require the Board to remand the claims for the scheduling of VA examinations or to obtain VA medical opinions.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to TDIU prior to August 31, 2000 is denied.

New and material evidence having been received, reopening of the claim for entitlement to service connection for a left hip disability is granted.  

New and material evidence having been received, reopening of the claim for entitlement to service connection for a right hip disability is granted.  

New and material evidence having been received, reopening of the claim for entitlement to service connection for a right ankle disability is granted.  

Entitlement to service connection for a left hip disability, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for a right hip disability, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for a right ankle disability, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for a right hand disability, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for a left hand disability, to include as due to herbicide exposure, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


